DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/19/22 have been fully considered but they are not persuasive. 
In reference to applicant’s argument with respect to Kagawa et al not teaching a first braking member coupled for co-rotation with an output shaft of the electric motor…, wherein when the electromagnet is energized, the electromagnet causes the first braking member to move from the first position to a second position, Kagawa et al describes a brake system comprising a fixed plate 92, a rotating plate 91 that is moveable relative to motor shaft 5, an armature plate 93, an electromagnet 94, electromagnet case 95, a brake wire 96 for supplying electric power to the electromagnet, and a brake cover 97. Plate 92 is described as a friction plate fixed to the electromagnet case 95 by screw 01 (para. 0028) and the armature movable plate 93 is provided with electric power through the electromagnet 94 and wire 96. When the electromagnet 94 is energized, the plate 93 is pushed towards rotating plate 91 that moves towards fixed friction plate 92 in order to provide the braking force. Kagawa et al further describes his brake system as a friction-based system (para. 0049), knowing that plate 92 is fixed to case 95 using a screw 01, the only way the friction-based brake can work is by the armature plate 93 pushing (moving) plate 91 to fixed plate 92. 
The same arguments were presented with respect to the rejection of independent claims 7 and 13. Therefore, the description given above of the friction-type brake system taught by Kagawa et al is also applied to the arguments against the rejection of claims 7 and 13.
Terminal Disclaimer
3.	The terminal disclaimer filed on 4/19/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent # 10,790,722 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 1-3, 5, 7-11, 13-15, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kagawa et al (US Publication 20130057119).
Claim 1, Kagawa et al teaches a rotary electric machine comprising an integrated braking system, the braking system comprises: An electromagnet 94 energized in response to a control signal (see for example paragraph 0030); a first braking member, coupled for co-rotation with an output shaft 5 (as described for example in paragraph 0027), configured to be movable between a first position and a second position; and a second braking member 92 relative fixed to the first braking member, wherein when the electromagnet receives power, it causes to move the first braking member from a first position to a second position, and wherein the first braking member engages the second braking member to brake the motor (see for example paragraph 0028).
Claims 2, 8, and 20 Kagawa et al describes the braking members as metal plates (see for example paragraph 0029).
Claims 3, 9, and 14, Kagawa et al describes in paragraph 0030 the use of a spring.
Claims 5, 11, 15, and 17, Kagawa et al describes for example in fig. 1 that the first braking member 91 has a braking surface that comes into contact of a braking surface of the second braking member 92.
Claims 7 and 10, Kagawa et al teaches a rotary electric machine comprising an integrated braking system, the braking system comprises: A means 94 (electromagnet) energized in response to a control signal (see for example paragraph 0030) for applying a force to the first braking member 91 which is coupled for co-rotation with an output shaft 5 of a motor (as described for example in paragraph 0027), configured to be movable between a first position and a second position; and a second braking member 92 relative fixed to the first braking member, wherein the first braking member and the second braking member only come into contact in one position.
Claim 13, Kagawa et al teaches a rotary electric machine comprising a rotor 7; a stator 6; and output shaft 5; and an integrated braking system, the braking system comprises an electromagnet 94 energized in response to a control signal (see for example paragraph 0030); a first braking member, coupled for co-rotation with output shaft 5 (as described for example in paragraph 0027), configured to be movable between a first position and a second position; and a second braking member 92 relative fixed to the first braking member, wherein when the electromagnet receives power, it causes to move the first braking member from a first position to a second position, and wherein the first braking member engages the second braking member to brake the motor (see for example paragraph 0028).
Claim 19, Kagawa et al describes in fig. 1 the second braking member 92 between the first braking member 91 and the electromagnet 94.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4, 6, 12, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagawa et al (US publication 2013/0057119) and Conrad et al (US Patent 7100747).
Claims 4 and 18, Kagawa et al fails to teach a fan coupled for co-rotation with the first braking member and the shaft.
However, Conrad et al teaches an integral motor brake mechanism comprising a fan 340 couple to a braking member 290, wherein both the fan and the braking member rotate relative to shaft 300.
Therefore, it would have been obvious to one person of ordinary skill in the art at the time the invention was filed to use a fan in the motor taught by Kagawa et al, since said fan would be used for cooling the motor and the brake system in order to improve the efficiency of the motor (see for example col. 2 lines 24-30).
Claims 6, 12, and 16, the preferred shape of the braking plates is considered a design choice and will not be given any patentable weight.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846